Citation Nr: 1035126	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  08-18 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee disability, 
to include as secondary to the service-connected lumbar 
diskectomy at L5-S1 with radiculopathy (hereinafter "lumbar 
spine disability").

2.  Entitlement to service connection for a left ankle 
disability, to include as secondary to the service-connected 
lumbar spine disability.

3.  Entitlement to an evaluation in excess of 40 percent for the 
service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
September 1968 and from April 1972 to October 1989.   

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, which denied claims for degenerative changes of 
the left knee and a left ankle fracture.  The same decision also 
continued the 40 percent disabling rating for the service-
connected lumbar spine disability.

The Board has recharacterized the issues on appeal as they appear 
on the cover page of the instant decision.  

The Veteran presented testimony before the Board in March 2010; 
the transcript has been associated with the claims folder.

The Board notes the Veteran filed a notice of disagreement (NOD) 
with an April 2007 rating decision, which denied entitlement to 
service connection for arthritis of the neck, bilateral 
shoulders, and bilateral hips, as well as a claim for a dental 
condition secondary to seizure medication.  In a September 2008 
Decision Review Officer (DRO) decision, the RO awarded service 
connection for degenerative disc and joint disease of the 
cervical spine and degenerative joint disease of the bilateral 
hips.  As such, there no longer remain claims in controversy.  A 
statement of the case (SOC) was issued in September 2008, which 
addressed the remaining claims pertaining to arthritis of the 
shoulders and a dental condition.  The Veteran did not submit a 
timely substantive appeal and as such, the claims are no longer 
in appellate status.  38 C.F.R. § 20.302(b).

The claim for a rating in excess of 40 percent for the service-
connected lumbar spine disability is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested a left knee 
disability in service or for many years thereafter.  The 
currently demonstrated degenerative arthritis is not shown to be 
due to a documented injury or other event of the Veteran's active 
military service or proximately due to or the result of the 
service-connected lumbar spine disability.  

2.  The Veteran is not shown to have manifested a left ankle 
disability in service or for many years thereafter.  The 
currently demonstrated residuals of a left ankle fracture, which 
includes degenerative arthritis, is not shown to be due to a 
documented injury or other event of the Veteran's active military 
service or proximately due to or the result of the service-
connected lumbar spine disability.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a left knee disability due to 
disease or injury that was incurred in or aggravated by active 
service; nor may any be presumed to have been incurred therein; 
nor is any proximately due to or the result of the service-
connected lumbar spine disability.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2009).

2.  The Veteran does not have a left ankle disability due to 
disease or injury that was incurred in or aggravated by active 
service; nor may any be presumed to have been incurred therein; 
nor is any proximately due to or the result of the service-
connected lumbar spine disability.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, 
amended VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2009).  VA must 
provide such notice to a claimant prior to an initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior to 
the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  The VCAA requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim 
for service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to the 
Veteran's claims for secondary service connection in 
correspondence sent to the Veteran in January 2006.  This letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims.  Notice pursuant to the 
Dingess decision was sent to the Veteran in March 2006.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post-service VA and private 
treatment records, reports of VA examination, and the testimony 
from the Veteran's March 2010 Board hearing.  The Veteran has not 
identified any other evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant to 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  

Any deficiency in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause injury to 
the claimant.  Thus, it is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a Veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of at least 10 percent within one year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).  A disability 
that is proximately due to or the result of a service-connected 
disease or injury shall be service-connected.  38 C.F.R. § 3.310.  

The Veteran asserts that he has left knee and ankle disabilities, 
notably arthritis, that are secondary to the service-connected 
lumbar spine disability.  Specifically, he maintains that an 
altered gait put pressure on his knee, which resulted in surgery.  
He also contends that he fractured his left ankle as a result of 
a fall caused by his lumbar spine and knee conditions.

After careful consideration of all procurable and assembled data, 
the Board finds that service connection is not warranted for 
either a left knee disability or residuals of a left ankle 
fracture on a direct, presumptive, or a secondary basis.  

Turning first to direct service connection, the Board must note 
that the Veteran does not contend (nor does the evidence of 
record show) that his left knee and ankle disabilities are 
directly related to an injury or other event of his period of 
active duty.  The Board finds it pertinent that service treatment 
records are wholly devoid of treatment or diagnoses regarding the 
left knee or ankle.  While there were some findings with respect 
to the left leg, this was determined to be a symptom of the 
lumbar spine disability, which manifested in service.  Reports of 
medical examination were similarly negative in May 1964, June 
1967, July 1967, August 1968, March 1977, August 1981, and April 
1989.  

Post-service, degenerative arthritis of the left knee was first 
diagnosed in August 1999.  Possible post-traumatic degenerative 
changes of the left ankle were noted in August 2002.  However, x-
rays of the left ankle, dated in October 2005 revealed the 
presence of mild osteoarthritic changes in the tibiotalar joint.  
The Veteran was discharged from active military service in 
October 1989.  The findings of arthritis in the left knee and 
ankle are clearly outside the one-year presumptive period for 
arthritis.  38 C.F.R. §§ 3.307, 3.309.

As the Veteran's left knee and ankle disabilities, to include 
arthritis, were not shown during service or for years thereafter, 
service connection can only be granted if there is some competent 
evidence linking the current disability to service.  Here, there 
is no such competent evidence that establishes a relationship to 
an identified injury or other incident of service.   Thus, 
service connection is clearly not warranted for either of the 
claimed conditions on a direct or presumptive basis.  38 C.F.R. 
§§ 3.303, 3.307, 3.309.  

Next, the Board shall address secondary causation.  A review of 
the claims folder shows the Veteran fell on his left knee in 
1989.  There was no indication this fall was the result of the 
service-connected lumbar spine disability.  X-rays dated in 
December 1989 were negative except for a questionable small loose 
body in the medial compartment.  Records from Saint John's 
Hospital dated in August 1999, show the Veteran underwent 
arthroscopy on the left knee with partial synovectomy, as well as 
removal of one free osteochondral fragment and chondroplasty and 
articular cartilage shaving of the medial compartment.  

In October 1999, the Veteran underwent an open reduction internal 
fixation of the left distal fibular and medial malleolus.  VA 
outpatient treatment records, to include those dated in October 
1999, January 2002, September 2002 and February 2007 indicate the 
Veteran had a gastrointestinal (GI) bleed with anemia from non-
steroidal anti-inflammatory agents (NSAID) prescribed after his 
left knee surgery.  Apparently, the Veteran had a syncopal 
episode as result of the bleed and fell on his foot. 

Upon VA examination in September 2009, the VA examiner opined the 
left knee and ankle conditions were less likely as not caused by 
or the result of the service-connected lumbar spine disability.  
The examiner reasoned that the separation history did not reveal 
any history of trick knee complaint.  The examiner indicated the 
Veteran sustained a fall on his knee in 1989.  The examiner 
further noted the August 1999 surgery and the fact that he had an 
anterior cruciate tear thought to be about six months old.  The 
examiner next noted the Veteran collapsed in October 1999 and 
sustained a tri-malleolar left ankle fracture.  The Veteran was 
found to be profoundly anemic at the time and it was concluded 
this was due to a NSAID associated GI bleed.  The left ankle 
surgery was then noted. 

The examiner made reference to multiple entries in the claims 
folder, to include a 2000 neurological evaluation where the 
Veteran had no gait abnormalities.  The examiner found the 
Veteran was seen at least once or twice per year in the VA 
hospital and was ambulating without a limp in 2001.  A limp was 
first noted in 2002.  The examiner found the first complaints of 
left knee pain since 1990 were in 2003.   The examiner 
additionally indicated the Veteran walked unassisted with a 
steady gait in 2008 and had a lifelong struggle to maintain an 
acceptable weight. 

The examiner concluded that there was nothing in the early 
service treatment records referring to a gait disturbance.  The 
first mention of a gait problem or a limp was said to occur in 
2003, approximately 13 years after his surgery.  The limp was 
felt to be related to the Veteran's ankle problem and not his 
knee.  The examiner indicated the Veteran had a post-service fall 
on the knee and a notation in 1999 that the Veteran had an ACL 
tear of approximately six months duration. The examiner found no 
reference to a gait disturbance around this time and thus, it was 
difficult to conclude that the back was the cause of the knee 
problem.  In addition, the examiner found the Veteran gained over 
100 pounds during this period and obesity increased the risk of 
degenerative arthritis of the knee six fold.  

The examiner indicated the Veteran developed degenerative 
arthritis in multiple non-weight bearing sites at that time 
including his cervical spine and hands which suggested that he 
suffered from a generalized form of osteoarthritis or 
degenerative arthritis.  Finally, the examiner concluded that the 
left ankle hinged on a valid conclusion that the left knee was 
caused by his back condition.  The examiner found the logic being 
that if the Veteran had not been treating for his left knee with 
NSAIDs and on crutches he would not have collapsed and fractured 
his left ankle which subsequently has developed secondary 
degenerative arthritis.  Therefore, he was not able to conclude 
that the left ankle was service connected via the left knee.   

Thus, service connection is clearly not warranted for either of 
the claimed conditions on a secondary basis.  38 C.F.R. § 3.310.  

The Board is cognizant that the Veteran maintains that he suffers 
from left knee and ankle problems, and that the Veteran is 
competent to report his symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  The Board cannot give great 
weight and credibility to the Veteran's account that his left 
knee and ankle disabilities are related to his service-connected 
lumbar spine disability as secondary causation has not been shown 
by the objective medical evidence of record.  

Although the Veteran reports having left knee and ankle 
disabilities that are related to his service-connected lumbar 
spine disability, there is simply no medical evidence on file 
supporting his lay assertions.  His statements alone cannot 
constitute competent evidence of a medical nexus opinion as only 
those medically trained are competent to diagnose a condition and 
identify likely etiology.  See Waters v. Shinseki, 601 F.3d 1274 
(Fed. Cir. 2010).

In sum, the preponderance of the evidence is against the claims 
and the appeals involving service connection must therefore be 
denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).   


ORDER

Service connection for a left knee disability, to include as 
secondary to the service-connected lumbar spine disability, is 
denied.

Service connection for a left ankle disability, to include as 
secondary to the service-connected lumbar spine disability, is 
denied.


REMAND

The Veteran has also filed a claim of entitlement to an 
evaluation in excess of 40 percent for the service-connected 
lumbar spine disability.  A determination has been made that 
additional evidentiary development is necessary.  Accordingly, 
further appellate consideration will be deferred and this case 
remanded for action as described below.

A preliminary review of the record reveals that a remand is 
necessary in order to afford the Veteran an additional VA 
examination in connection with the claim.  38 U.S.C.A. 
§ 5103A(d).  During the March 2010 Board hearing, the Veteran 
testified that his lumbar spine disability had worsened in 
severity since the last VA examination in September 2009.  
Specifically, he asserts that he is suffering from worsening 
symptoms to include decreased range of motion, pain, difficulty 
being able to clean himself after going to the bathroom, morning 
stiffness, radiating pain into his legs and feet, and an 
inability to raise or bend his toes  See BVA Transcript at 6.  

The Board would note at this juncture that the Veteran's lumbar 
spine disability includes radiculopathy; however, a separate 
rating for neurological disorders of the lower extremities has 
not been awarded.  Considering the Veteran's current complaints 
and conflicting findings in the record as to the presence of 
radiculopathy and/or peripheral neuropathy of the lower 
extremities, further examination is needed.  38 U.S.C.A. § 5103A.

Further, where there is evidence of a material change in the 
Veteran's condition or as in the instant case, when the Veteran 
asserts that the service-connected disability in question has 
undergone an increase in severity since the time of his last VA 
examination, the prior VA examination report may be inadequate 
for rating purposes and a new VA examination is required.  
38 C.F.R. § 3.327(a);
See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

Finally, any ongoing VA medical records pertinent to the issue 
should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all due 
process requirements are met under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The RO should also give the 
Veteran another opportunity to present 
information and/or evidence pertinent to 
the claim on appeal.

2.  The RO should obtain any outstanding 
records of treatment of the Veteran from 
Fort Leonard Wood and/or other pertinent VA 
Medical Center.  All information, which is 
not duplicative of evidence already 
received, should be associated with the 
claims file.  All requests for records and 
their responses should be clearly 
delineated in the claims folder.

3.  After associating all outstanding 
records with the claims folder, the RO 
should schedule the Veteran for an 
appropriate VA examination to determine the 
nature, extent, frequency and severity of 
any orthopedic and neurologic impairment 
related to the Veteran's back disability.  
The claims folder should be made available 
to and reviewed by the examiner.

The examiner should identify all back 
orthopedic pathology found to be present.  
The examiner should conduct all indicated 
tests and studies, to include range of 
motion studies expressed in degrees and in 
relation to normal range of motion, and 
should describe any pain, weakened 
movement, excess fatigability, and 
incoordination present.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the Veteran's 
back.  

In addition, if possible, the examiner 
should state whether the back disability 
has been productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms that require bed 
rest prescribed by a physician or treatment 
by a physician, and if so, the frequency 
and duration of those episodes.  

Further, the examiner should also discuss 
the nature and severity of any right or 
left-sided radiculopathy or neuropathy 
found to be present.  The examiner must 
also state whether the Veteran has bowel or 
bladder problems related to his low back 
disability.

The examiner must also indicate the impact 
the Veteran's low back disability has on 
his ability to secure or follow a 
substantially gainful occupation.

All findings and conclusions should be set 
forth in a legible report.

4.  Then readjduciate the appeal.  If the 
benefit sought on appeal remains denied, 
the RO must furnish to the Veteran an 
appropriate supplemental statement of the 
case that includes clear reasons and bases 
for all determinations, and affords him an 
appropriate time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this remand is to assist the Veteran with the 
development of his claim.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


